

Exhibit 10.6


exhibit101linnenergys_image1.gif [exhibit101linnenergys_image1.gif]    
600 TRAVIS, SUITE 1400
HOUSTON, TX 77002
PHONE: (281) 840-4000
FAX: (281) 840-4001





April 19, 2018




David B. Rottino


Re:
Change in Control Waiver; Conversion and Related Indemnity; Existing and
Go-Forward Equity Arrangements



Dear David:


This letter (this “Agreement”) will confirm our agreement relating to the terms
of your equity awards issued in connection with your employment with Linn
Energy, Inc. (“Linn Energy”) and its affiliates and successors (collectively,
with Linn Energy, the “Linn Group”) and certain related issues with respect to
the contemplated Spinoff (which, for purposes hereof, means any distribution by
Linn Energy (or any successor or entity that, after the date of this Agreement,
becomes the owner of 100% of Linn Energy) to its stockholders of the equity
securities of an entity that conducts, or holds an interest in the entity that
conducts, any of the three businesses described under “Strategic Plan to
Separate into Three Companies” in Item 1 of Linn Energy’s Form 10-K filed for
the year ended December 31, 2017).


1.No Change in Control. You hereby agree that no “change in control” or “change
of control” or other similar term has occurred through the date of this
Agreement for purposes of (i) that certain Third Amended and Restated Employment
Agreement, by and among you, Linn Energy and Linn Operating, LLC, dated as of
February 28, 2017 (the “Employment Agreement”), (ii) the Linn Energy Holdco LLC
Incentive Interest Plan, (iii) the Linn Energy, Inc. 2017 Omnibus Incentive Plan
(the “Omnibus Plan”), (iv) any of your equity award agreements, or (v) any other
agreement governing the terms of any equity awards or units held by you
(collectively, the “Governing Documents”), and you agree that the Spinoff and
any related transactions will not constitute a “change in control” or “change of
control” or other similar term under the terms of any of the Governing
Documents, including, without limitation, for purposes of Section 4.1(c) of the
Omnibus Plan. For the avoidance of doubt, regardless of whether or not the
Spinoff occurs, you hereby waive any and all rights you may have under Section
4.1(c) of the Omnibus Plan.
2.    Conversion; Indemnity. You hereby agree that, within 5 business days of
the date hereof, you will convert all of your Class A-2 Units of Linn
ManagementCo or Linn Energy Holdco LLC you may then own (whether vested or
unvested) into shares of Linn Energy common stock in accordance with the
“Conversion Procedures” set forth in the Amended and Restated Limited Liability
Company Operating Agreement of Linn Energy Holdco LLC, dated as of June 19, 2017
(the “Conversion”).






--------------------------------------------------------------------------------





If, subsequent to the Conversion, you receive notice from the Internal Revenue
Service or any other taxing authority asserting that, as a result of the
Conversion, an amount is required to be included in your income for the taxable
year of the date of grant of the Class B Units or Class A-2 Units, and such
amount is attributable to the grant of the Class B Units or Class A-2 Units (the
"IRS Notice"), you shall (i) give written notice to Linn Energy (or its
successor) within thirty (30) days following receipt of such IRS Notice and
(ii) permit Linn Energy (or its successor), at Linn Energy’s (or its
successor’s) expense, to engage counsel to contest and control that aspect of
any resulting audit or proceedings to resolve the issue. If, upon final
adjudication and assessment of the matters described in the IRS Notice, you are
required to pay any taxes with respect to the taxable year of the date of grant
of the Class B Units or Class A-2 Units as a result of the Conversion and such
taxes are attributable to the grant of the Class B Units or Class A-2 Units,
Linn Energy (or its successor) shall pay to you a cash lump sum amount equal to
the excess, if any, of (A) any federal, state and local income taxes and any
employment taxes payable by you thereon, and any interest or penalties payable
by you thereon, over (B) the excess of (I) the amount of any federal, state or
local taxes you would have owed in the taxable year in which the Conversion
occurs had no taxes been paid as a result of the matter described in this
paragraph 2 over (II) the amount of taxes actually owed by you for the taxable
year in which the Conversion occurs, and Linn Energy (or its successor) shall
fully gross you up for any taxes which result from Linn Energy’s (or its
successor’s) payment to you under this paragraph 2.


3.    Existing and Go-Forward Equity Arrangements. Following the date hereof,
you and the Board of Directors of Linn Energy (the “Board”) will work together,
in good faith, to effectuate the terms and conditions of that certain term
sheet, titled “RIVIERA ENERGY LLC MANAGEMENT INCENTIVE PLAN AND PERFORMANCE
SHARE UNIT AWARDS SUMMARY OF MATERIAL TERMS” (the “Riviera Term Sheet”),
including with respect to the treatment of your existing, outstanding Linn
Energy equity awards. Without limiting the foregoing, you shall be eligible to
participate in (i) a liquidity program with respect to your vested shares of
Linn Energy, which will be established after the date hereof on terms consistent
with the liquidity program established by the Board for the other executive
officers of Linn Energy, and (ii) a new liquidity program with respect to the
fully vested shares of Roan that you will receive in connection with the
Spinoff, the terms of which you and the Board of Directors of Linn Energy will
negotiate in good faith.
4.    Miscellaneous. Except as modified herein, the Employment Agreement will
remain in full force and effect in accordance with its terms, as will any other
agreement in effect between you and any member of the Linn Group, including,
without limitation, the Riviera Term Sheet.


[Remainder of page intentionally left blank]






-2-

--------------------------------------------------------------------------------




Exhibit 10.6


If the terms of this Agreement are acceptable to you, please sign, date and
return it to me by April ___, 2018. At the time that you sign it, this Agreement
shall take effect as a legally binding agreement between you and the Linn Group
on the basis set forth above.


 
Sincerely,
 
 
 
Linn Energy, Inc.
 
 
 
 
By:
/s/ Mark E. Ellis
 
 
Mark E. Ellis
 
 
President and Chief Executive Officer
 
 
 
Accepted and agreed:
 
 
 
 
 
David B. Rottino
 
 
 
 
 
 
 
 
Signature:
/s/ David B. Rottino
 
 
 
 
Date:
April 23, 2018
 





Signature Page to Agreement – David B. Rottino